Citation Nr: 1129120	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  04-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right ankle disability, including as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981, and from February 1982 to September 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision by the RO in St. Petersburg, Florida.  A personal hearing was held before the undersigned Veterans Law Judge at the RO (i.e., a Travel Board hearing) in June 2008.

The Board previously remanded this claim in September 2008 and September 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issue discussed herein.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for right foot numbness (see December 2008 VA primary care note) and for an increased rating for a left ankle disability have been raised by the record (see May 2010 VA podiatry note), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

The Veteran does not have a current right ankle disability.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by military service, and is not proximately due, the result of, or aggravated by the Veteran's service-connected right knee disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2002.  Additional notice was sent in January 2007, October 2007, October 2008, December 2009 and January 2010.  The Veteran and his representative were notified of the prior and current versions of 38 C.F.R. § 3.310 in a May 2007 supplemental statement of the case.  The claim was readjudicated in a July 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  Attempts to obtain records from the Social Security Administration were unsuccessful, and the Veteran was notified of this fact.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran essentially contends that he has a current right ankle disability which was caused by his service-connected right knee disability. 

A review of the file reflects that service connection has been established for degenerative joint disease of the right knee, status post meniscectomy, residuals of fractured tibia and fibula.  Other service-connected disabilities include left ankle arthritis associated with the right knee disability, and a left knee disability associated with the right knee disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

During the pendency of this appeal, VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (now codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation. Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records are entirely negative for complaints, treatment or diagnosis of a right ankle disability.  Service treatment records reflect treatment for a right knee disability, with surgery.  In a July 1988 report of medical examination performed for a medical board, the examiner noted a right knee disability but did not diagnose a right ankle disability.

At an October 1988 VA examination, the examiner performed a complete physical examination and diagnosed bilateral knee disabilities, but did not diagnose a right ankle disability.  He noted that the Veteran's gait was not remarkable.

In a June 1995 statement, the Veteran asserted that he had pain from his right knee to his ankle.  He claimed service connection for a left knee disability and for bilateral ankle disabilities due to his service-connected right knee disability.  A February 1997 X-ray study of the left ankle showed degenerative or post-traumatic changes.  VA outpatient treatment records are negative for treatment of a right ankle disability, but reflect treatment for a left ankle disability.

A September 2002 VA examination of the right knee showed that the Veteran's gait was slightly antalgic.

In March 2003, the Veteran asserted that he had a bilateral ankle disability secondary to his bilateral knee condition.

The Veteran underwent a right total knee arthroplasty in August 2004.  In September 2005 he was seen for complaints of left foot and ankle pain.  The examiner noted that the Veteran's left ankle complaints were consistent with overuse syndrome, with favoring the right side and overusing the left.  He indicated that the Veteran was mildly flatfooted.  The diagnostic impression was overuse syndrome with left ankle arthralgia.

A May 2006 social worker's note reflects that the Veteran reported numbness of both feet and said his toenails were turning black.

At a June 2008 Board hearing, the Veteran testified that after his right knee replacement in 2004, he had numbness in his right foot and toes which worsened over time.  He said that his toes and the outside of his foot were numb.  He testified that he did not hurt his right ankle during service.  He stated that his right leg was longer than his left.  He did not identify any right ankle symptoms.

A December 2008 VA primary care note reflects that the Veteran was seen for complaints of right foot numbness.

At a December 2008 VA examination, the Veteran complained of a right knee disability.  He said his right ankle had not been affected by his right knee, and he had no pain or flare-ups in the right ankle.  He wore a brace on his right ankle for stabilization.  On examination, the examiner noted that the Veteran limped, and his left shoe had increased wear on the outside edge of the heel.  On examination of the right ankle, there was no ankle instability, no tendon abnormality, and no angulation.  A January 2008 X-ray study of the right ankle showed a chronic appearing fragment or ossicle at the inferior aspect of the medial malleolus, and question of minimal soft tissue swelling at the lateral malleolus, with no overt fracture in that area.  The examiner diagnosed severe degenerative joint disease of the right knee status post total knee replacement.  The examiner indicated that no diagnosis was provided for the right ankle because the Veteran reported that his right ankle had not been affected by the service-connected right knee condition.  The examiner indicated that that claims file and medical records had been reviewed, and opined that it was less likely than not that any current right ankle disability was caused by or the result of a right knee disability.  The rationale for this opinion was that the Veteran reported that the right ankle had not been affected by the right knee condition.  The examiner indicated that the Veteran showed evidence of increased weight-bearing on the left lower extremity, not the right lower extremity, and degenerative joint disease was not shown on recent X-ray study of the right ankle.

At an April 2010 VA examination of the right ankle, the examiner noted that the claims file and medical records were reviewed.  The Veteran reported that he began to have problems in his right ankle approximately six months after his operation.  He described pain in his right foot and numbness of the side of foot and toes of the right foot since surgery.  He reported the following symptoms:  giving way, instability, and pain, with no deformity, stiffness, weakness or incoordination.  He denied episodes of dislocation, subluxation, or locking.  He said he had repeated effusions over the years.  He later denied ankle pain or swelling.  He denied any actual ankle injuries but reported a few falls due to knee buckling.  He denied specific treatment for foot symptoms.  He reported that his right ankle got tired from dragging the other leg.  

On examination of the right ankle, there was no ankle instability, tendon abnormality, or angulation.  Range of motion of the right ankle was as follows:  dorsiflexion to 15 degrees and plantar flexion to 20 degrees.  An X-ray study of the right ankle was negative.  The examiner noted that a July 2008 electromyography/nerve conduction study was not suggestive of a neuropathic process of the right lower extremity.  The examiner indicated that there was a lack of sufficient clinical evidence to establish/confirm or support a diagnosis of a right ankle condition or residuals thereof, and that there was a lack of subjective symptoms pertaining to the right ankle.  The examiner concluded that the current history, physical and diagnostic evaluation of the right ankle revealed a negative examination, and that there was therefore no diagnosed right ankle condition.  She stated that because there is no right ankle condition, it was her opinion that the current claimed right ankle condition is not caused by or aggravated by his service-connected right knee disability.

In a May 2010 addendum, the VA examiner indicated that the examination report had been reviewed, including the Veteran's reported symptoms and the examiner's findings, and opined that there is no diagnosed right ankle condition, and therefore no clear-cut relationship between the questionable ankle condition with the Veteran's service-connected right knee disability.  The examiner stated that unfortunately there was no clear-cut etiology of the findings of decreased range of motion of the right ankle especially given the examiner's physical findings of absence of give-way and/or instability, angulation and tenderness of the true ankle joint on examination.  Additionally the Veteran clearly stated that he did not have actual ankle problems and symptoms but more of a right foot problem that excludes that ankle.  She stated that the examination indicated that there is some abnormal weight distribution with findings of leg length discrepancy, right foot callus and right shoe wear abnormalities but this does not mean that he has an actual ankle condition.  She opined that there is no diagnosed right ankle condition and therefore no relationship to or aggravation of such condition by the Veteran's service-connected right knee disability.

With respect to the claim for service connection for a right ankle disability, the Board notes that there is no post-service medical evidence demonstrating that the Veteran has a current right ankle disability.  A right ankle disability was not found on VA examinations in 2008 and 2010.  An X-ray study of the right ankle was negative.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has a right ankle disability, service connection for a right ankle disability is not warranted in the absence of proof of a current disability.

The Board also finds that the Veteran does not have a right ankle disability that was incurred in service, based on a review of service treatment records which show no complaint, report, or finding of right ankle problems, and the absence of medical evidence showing a current right ankle disability.  Indeed, the Veteran has not claimed that his right ankle problems had an onset in service, and in fact has denied any in-service right ankle injury.  Thus, service connection is not warranted on a direct basis.  38 C.F.R. § 3.303.

Full consideration has been given to the Veteran's own assertions that he has a right ankle disability related to his service-connected right knee disability.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  However, he has never specifically identified any right ankle symptoms.  His reported symptoms relate only to the left ankle and right foot/toes.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a current right ankle disability that is due to or aggravated by the service-connected right knee disability.  The Board concludes that service connection is not warranted for a right ankle disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a right ankle disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right ankle disability, including as secondary to a right knee disability, is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


